Opinion by
Judge Blatt,
This is an appeal from an order of the Court of Common Pleas of Westmoreland County which sustained the appeal of William H. Altieri and Carol Jane Altieri from a decision of the Zoning Hearing Board of North Huntingdon Township denying their application for a variance.
We affirm the order of the lower court and dismiss this appeal on the able opinion of Judge Robert H. Rial, which may be found at 58 Westmoreland Law Journal49 (1976).
Order
And Now, this 13th day of June, 1977, the order of the Court of Common Pleas of Westmoreland County is hereby affirmed.